         Case 1:20-cv-03082-CRC Document 52 Filed 07/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WELLNESS PHARMACY, INC., et al.,

                        Plaintiffs,
                                                         Civil Action No. 20-3082 (CRC)
        v.
                                                         MOTION HEARING SCHEDULED
XAVIER BECERRA, et al.,                                  FOR JULY 14, 2021, 10:00 AM

                        Defendants.


               PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs Wellness Pharmacy, Inc., et al. write to advise the Court that earlier today, the

United States Court of Appeals for the District of Columbia Circuit issued a precedential opinion

in National Council for Adoption v. Blinken, No. 20-5158 (D.C. Cir. July 9, 2021) (copy attached

as Ex. A). National Council for Adoption addresses legal questions that are also presented by the

parties’ cross-motions for summary judgment in this case, a hearing on which is scheduled for

July 14, 2021. Those legal questions include Article III standing in the context of procedural

injuries, see National Council for Adoption, slip op. at 12; the distinction between a substantive

rule and an interpretive rule, see id. at 13–17; and whether a court must decide the substantive

validity of agency action if that action is vacated on procedural grounds, see id. at 17 n.6.

                                      [Signature Page Follows]
         Case 1:20-cv-03082-CRC Document 52 Filed 07/09/21 Page 2 of 2




Dated: July 9, 2021                     Respectfully submitted,


                                        /s/ Rachael G. Pontikes
                                        Rachael G. Pontikes (admitted pro hac vice)
                                        Emily L. Hussey (admitted pro hac vice)
                                        David T. Hartmann (admitted pro hac vice)
                                        Kelly J. Kearney (admitted pro hac vice)
                                        REED SMITH LLP
                                        10 South Wacker Drive, 40th Floor
                                        Chicago, IL 60606
                                        312.207.1000
                                        312.207.6400 (fax)
                                        rpontikes@reedsmith.com
                                        ehussey@reedsmith.com
                                        dhartmann@reedsmith.com
                                        kkearney@reedsmith.com


                                        /s/ James F. Segroves
                                        James F. Segroves (D.C. Bar No. 480630)
                                        REED SMITH LLP
                                        1301 K Street, NW
                                        Suite 1000 – East Tower
                                        Washington, DC 20005
                                        202.414.9200
                                        202.414.9299 (fax)
                                        jsegroves@reedsmith.com

                                        Counsel for Plaintiffs




                                     -2-
